PER CURIAM:
Writ granted; case remanded. The district court is directed to review its conclusion that relator did not wear clearly identifiable prison garb at trial in light of those portions of trial transcript which show that police witnesses identified relator as wearing a “shirt with O.P.P on it” and an “O.P.P. shirt.” Appellate record at 32; 48. If district court finds that relator did not wear identifiable prison clothing at trial, it should issue a ruling on the record explaining this conclusion. If the court finds that relator did wear identifiable prison clothing at trial, it must comply with this Court’s earlier order, see State v. Grant, 97-2093 (La.2/20/98), 709 So.2d 765, and determine whether trial counsel’s failure timely to raise the issue at trial constitutes ineffective assistance of counsel under the test set out in Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).